 



Exhibit 10.2
ZIPREALTY, INC.
STOCK OPTION AWARD AGREEMENT
I.   NOTICE OF STOCK OPTION GRANT
     Name: Richard F. Sommer (the “Optionee”)
     Address: ________________
     You have been granted a nonstatutory stock option (the “Option”) to
purchase Common Stock of ZipRealty, Inc. (the “Company”), subject to the terms
and conditions of this Stock Option Award Agreement (the “Agreement”), as
described below:

       
Grant Number
     
 
     
Date of Grant
  September 6, 2006
 
     
Vesting Commencement Date
  September 6, 2006
 
     
Exercise Price per Share
  $  
 
     
Total Number of Shares Granted
  1,250,000  
 
     
Total Exercise Price
  $  
 
     
Term/Expiration Date:
  September 6, 2016

     Vesting Schedule:
     Subject to accelerated vesting as set forth below, this Option shall vest
and become exercisable, in whole or in part, in accordance with the following
schedule:
     25% of the shares of Common Stock (the “Shares”) subject to the Option will
vest and become exercisable on the first anniversary of the Vesting Commencement
Date, and 1/48 of the Shares subject to the Option will vest and become
exercisable on the first day of each month thereafter, subject to Optionee’s
continuing to be a Service Provider as defined in the Company’s 2004 Equity
Incentive Plan (the “Plan”) through such dates.

1



--------------------------------------------------------------------------------



 



     The Option is subject to additional vesting acceleration as set forth in
Sections II.D. and II.E. of the Agreement.
     Termination Period:
     This Option shall be exercisable as to shares vested on the date that
Optionee ceases to be a Service Provider for twelve (12) months after that date,
unless such termination is for Cause (as defined in Optionee’s offer letter with
the Company dated August 24, 2006 (the “Letter”)), in which case this Option
shall cease to be exercisable (including as to vested Shares) as of the date of
such service termination. The Option shall cease to be exercisable as to
unvested shares immediately upon the date that Optionee ceases to be a Service
Provider. Notwithstanding the foregoing, in no event may this Option be
exercised (even as to vested shares) after the earlier of the Term/Expiration
Date as provided above or the date on which the Option terminates under Section
II.D. of the Agreement.
     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Letter (but only to the extent specifically set
forth herein) and the Agreement, including this Notice of Grant, all as set
forth herein.

     
OPTIONEE:
  ZIPREALTY, INC.
 
   
 
         
Signature
  By
 
   
 
         
Print Name
  Title

2



--------------------------------------------------------------------------------



 



II.   AGREEMENT
     A. Grant of Option.
     The Administrator hereby grants to Optionee named in the Notice of Stock
Option Grant (the “Notice”) attached as Part I of this Agreement the Option to
purchase the number of Shares, as set forth in the Notice, at the exercise price
per Share set forth in the Notice (the “Exercise Price”). To the extent an
issue, definition or interpretive principle is not specifically addressed in the
Letter or this Agreement, it shall be governed in the manner set forth in the
Plan as if this Option were granted under the Plan; provided that to the extent
an issue, definition or interpretive principle is specifically addressed herein,
this Agreement shall govern. The Company’s Board of Directors and/or its
Compensation Committee shall be the Administrator of this Option and its good
faith determinations with regard to this Option, the Notice, and this Agreement
shall be final and binding on all parties.
     B. Exercise of Option.
     (a) Right to Exercise. This Option is exercisable during its term with
respect to vested Shares in accordance with the Vesting Schedule set out in the
Notice and the applicable provisions of this Agreement. No Shares will be
issued, and the Company will have no liability for the failure to issue Shares,
pursuant to the exercise of this Option unless such issuance and exercise comply
with all Applicable Laws, as provided in Sections 19 and 20 of the Plan;
provided however that the Company acknowledges its obligations to file a Form
S-8 to register the issuance of the Shares as set forth in Section 4.a. of the
Letter. Assuming such compliance, for income tax purposes the Exercised Shares
will be considered transferred to Optionee on the date the Option is exercised
with respect to such Exercised Shares.
     (b) Method of Exercise. This Option is exercisable through E*Trade
Financial by contacting E*Trade Financial online at www.etrade.com or by phone
at 1-800-838-0908, and following E*Trade Financial’s procedures as well as
through any other means that may be designated by the Company from time to time
(such applicable notice procedure is referred to as the “Exercise Notice”). The
Exercise Notice will be delivered as so specified and accompanied by payment of
the aggregate Exercise Price in a manner consistent with Section II.C. below, as
to all vested Shares in respect of which the Option is being exercised (the
“Exercised Shares”) together with any applicable withholding taxes. This Option
will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price and
applicable withholding taxes.
     C. Method of Payment.
     Payment of the aggregate Exercise Price will be by any of the following, or
a combination thereof, at the election of Optionee:
     1. cash, check or wire transfer;

3



--------------------------------------------------------------------------------



 



     2. consideration received by the Company under a cashless, brokered
exercise program permitted by the Company in connection with its stock option
programs; or
     3. surrender of vested Shares of Common Stock (or by attestation) which
have been owned by you and not subject to substantial risk of forfeiture for a
reasonable period of time as may be necessary to avoid liability accounting
treatment and having an aggregate Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.
     D. Change of Control; Liquidation or Dissolution
     This Section II.D. shall govern the Option and the terms of Section 13(b)
and (c) of the Plan shall not apply.
     In the event of a Change of Control (as defined in the Letter), this Option
will be assumed or an equivalent option or right substituted by the successor
entity or a Parent or Subsidiary of the successor entity; provided that if the
Option is terminating because the successor entity or its Parent or Subsidiary
refuses to assume or substitute an equivalent option or right for this Option,
this Option will fully vest and be exercisable effective as of immediately prior
to the date on which the Option is terminating in connection with the Change of
Control. To the extent that the Option is terminating as provided in the
preceding sentence and to the extent Optionee is at such time no longer an
officer or director of the Company, the Company shall provide Optionee written
notice of the fact of such termination at least 10 days prior thereto.
     For purposes of this Section II.D., the Option will be considered assumed
if, following the Change of Control, the Option confers the right to purchase or
receive, for each Share subject to the Option immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change of Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change of Control is not solely common stock
of the successor corporation or its Parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of this Option for each Share subject to this Option
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change of Control.
     In the event (i) you experience an Involuntary Termination (as defined in
the Letter) in connection with a Change of Control (the Involuntary Termination
shall be deemed to be in connection with a Change of Control if the Involuntary
Termination occurs within 30 days prior to the Change of Control or is required
by the merger agreement or other instrument relating to such Change of Control
or is made at the express request of the other party to the transaction
constituting such Change of Control) or within eighteen (18) months following a
Change of Control of the Company, or (ii) the Option is terminating in
connection with a liquidation or dissolution of the Company, you will
immediately vest in and have the right to exercise the Option for 100% of the
shares subject to the Option effective as of immediately prior to the

4



--------------------------------------------------------------------------------



 



effective date of your Involuntary Termination or the date on which the Option
is terminating in connection with the liquidation or dissolution, as applicable.
     E. Involuntary Termination.
     In the event of an Involuntary Termination not covered by Section II.D. of
this Agreement (meaning, an Involuntary Termination that is prior to and not in
connection with a Change of Control or occurs after eighteen (18) months
following a Change of Control), Optionee will be entitled to additional vesting
of the Option effective as of Optionee’s Termination Date (as defined in the
Letter) such that Optionee will be treated as vested in and able to exercise a
number of Shares equal to 12.5% of the total number of Shares in addition to the
number of Shares in which Optionee would otherwise be vested in on the date of
Optionee’s Involuntary Termination (but in no event a number greater than 100%
of the total number of Shares).
     F. Non-Transferability of Option.
     This Option may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the lifetime
of Optionee only by Optionee. The terms of this Agreement will be binding upon
the executors, administrators, heirs, successors and assigns of Optionee.
     G. Term of Option.
     This Option may be exercised only within the term set out in the Notice
(subject to earlier termination of such term as set forth in this Agreement),
and may be exercised during such term only in accordance with the terms of this
Agreement.
     H. Adjustments.
     This Section II.H. shall govern the Option and the terms of Section 13(a)
of the Plan shall not apply.
     In the event that any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares (not including a Change of Control) occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under this Agreement, shall proportionately adjust
the number and class of Shares that may be delivered under this Agreement and
the per Share Exercise Price applicable hereto. The Administrator’s
determinations with regard to any such adjustment shall be final and binding on
all parties.

5



--------------------------------------------------------------------------------



 



     I. Tax Obligations.
     By Optionee’s acceptance: Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all applicable federal, state, and local income and
employment tax withholding requirements applicable to the Option, including upon
exercise thereof. Optionee acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not satisfied in a manner permitted hereunder at the time of exercise.
     Optionee may satisfy such tax withholding obligation, in whole or in part
by any one or more of the following or any combination of the following:
(a) paying cash to the Company (including through the Company’s withholding on
or in advance of the exercise date from cash compensation amounts otherwise owed
to you), (b) electing to have the Company withhold Shares otherwise deliverable
upon exercise of the Option which Shares have an aggregate Fair Market Value
that does not exceed the minimum required statutory withholding amount,
(c) delivering (or attesting) to the Company other Shares which have been owned
by Optionee and not subject to substantial risk of forfeiture for a reasonable
period of time as may be necessary to avoid liability accounting treatment and
that have an aggregate Fair Market Value that does not exceed the minimum
required statutory withholding amount or (d) pursuant to a cashless exercise
program. The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld in a manner
consistent with the Administrator’s determination of Fair Market Value with
respect to options granted under the Plan.
     In addition, Optionee agrees that he is responsible for any applicable
taxes of any nature (including any penalties or interest that may apply to such
taxes) that the Company reasonably determines apply with respect to the Option.
     J. Entire Agreement; Governing Law.
     The Option is governed under the rules and in the manner specified in the
Notice and in this Agreement, which, along with the Letter (but only to the
extent specifically set forth herein), constitutes the entire agreement between
the parties with respect thereto and, except as specifically set forth herein,
supersedes in its entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof. The Notice and this
Agreement are governed by the internal substantive laws, but not the choice of
law rules, of Delaware.
     K. NO GUARANTEE OF CONTINUED SERVICE.
     BY OPTIONEE’S ACCEPTANCE: OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE COMPANY
(AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR

6



--------------------------------------------------------------------------------



 



IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR
NON-EMPLOYEE DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT
ANY TIME, WITH OR WITHOUT CAUSE SUBJECT TO THE LETTER.

7